Case 3:17-cv-01157-TJC-MCR Document 63 Filed 11/02/18 Page 1 of 2 PageID 916




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


   DAVE MOLLOY, derivatively on behalf
   of Rayonier, Inc.,

         Plaintiff,

   v.                                               Case No. 3:17-cv-1157-J-32MCR

   PAUL G. BOYNTON, NANCY LYNN
   WILSON, HANS VANDEN NOORT, C.
   DAVID BROWN, II. , MARK E.
   GAUMOND, JAMES H. MILLER,
   THOMAS I. MORGAN, RONALD
   TOWNSEND, and RAYONIER, INC., a
   North Carolina Corporation, Nominal
   Defendant,

         Defendants.




                                    JUDGMENT

         Plaintiff Dave Malloy, having moved for final approval of the derivative

   settlement set forth in the Stipulation and Agreement of Settlement, dated April 16,

   2018, and the matter having come before the undersigned, and the Court, on

   November 2, 2018, having issued its Order Approving Derivative Settlement and

   Order of Dismissal with Prejudice, (Doc. 62), it is hereby ORDERED, ADJUDGED

   AND DECREED:

         1.     This Judgment incorporates by reference the Court’s Order Approving

   Derivative Settlement and Order of Dismissal with Prejudice dated November 2, 2018,

   (Doc. 62); and
Case 3:17-cv-01157-TJC-MCR Document 63 Filed 11/02/18 Page 2 of 2 PageID 917




           2.   That for the reasons stated in, and pursuant to the terms set forth in, the

   Court’s Order Approving Derivative Settlement and Order of Dismissal with Prejudice

   dated October 30, 2018, Plaintiff’s Motion for Final Approval of Derivative Settlement

   is granted; accordingly, the Clerk should close the case.

           DONE AND ORDERED in Jacksonville, Florida the 2nd day of November,

   2018.




                                                        TIMOTHY J. CORRIGAN
                                                        United States District Judge

   sj
   Copies:

   Counsel of record




                                              2
